DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 4 has been cancelled.
					Allowable Subject Matter
Claim(s) 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Publication No. 20210255961, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1 and 11; in brief and saliently: A memory system comprising: at least one first type of memory configured on at least one first rank and to operate at a first frequency; at least one second type of memory configured on at least one second rank and to operate at a second frequency; a physical block (PHY), configured to generate a first clock at the first frequency and a second clock at the second frequency a first memory controller configured to control the at least one first type of memory; and a second memory controller configured to control the at least one second type of memory, wherein the first memory controller and the second memory controller operate at a third frequency. And also: A method, comprising: receiving a selection of a memory in a memory system from a host, the memory system including at least one first type of memory configured to operate at a first frequency, and at least one second type of memory configured to operate at a second frequency; determining a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827